Citation Nr: 1112114	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  05-22 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran served on active duty from July 1958 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file was later transferred to the RO in Los Angeles, California.

In a March 2009 decision, the Board denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a joint motion of the parties to vacate the March 2009 decision and remand the case to the Board.  In June 2010, the Board remanded the case to the RO for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that further development is necessary.

A November 2004 VA treatment note reflects the Veteran's report of undergoing yearly hearing tests at his place of employment.  As the reports of these tests may be pertinent to the appeal, the RO should attempt to obtain them.

It is additionally noted that the Veteran was scheduled for a VA hearing examination pursuant to the Board's prior June 2010 remand instructions.  Evidence of record indicates that the Veteran failed to report for such examination, and good cause for such failure has not been shown.  Nevertheless, in light of the additional development required in this case, and as an examination would be useful in adjudicating the appeal, the Board will afford the Veteran one more opportunity for an examination.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to submit a completed authorization form to allow VA to request records from the employer who provided the annual hearing tests.  The RO should also inform the Veteran that he may also obtain the records himself and submit them to VA.  If authorization is provided, the RO should attempt to procure the records in question.  Any negative search should be noted in the claims file and communicated to the Veteran.

2.  Upon completion of the above to the extent possible, schedule the Veteran for a VA audiologic examination. 
to address the extent and likely etiology of any current hearing impairment.  The examiner must be provided with the Veteran's claims file for review.  The examination should include audiometric testing, with a report of the results.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that current hearing impairment is causally related to events during service, including the reported noise exposure during service.  Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

